DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/13/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 21-23, 26-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leung et al. (US 2014/0085253) in view of Zhang et al. (US 2017/0205937).
As to Claim 21, Leung et al. discloses An electronic device, comprising: 
a housing (fig.3- frame 3010; para.0058); 
a user input surface attached to the housing and defining an exterior surface of the electronic device (fig.3-CG layer 3110; para.0061- in response to touch on the first CG layer 3110); and 
a sensor below the user input surface and configured to produce a deflection signal corresponding to an amount of deformation resulting from a force applied to the user input surface by a user input (fig.3- para.0055, 0060-0061,0069-0070,0074-dual layer CG construct 3020 and drive sense construct 3130,  provides an indicator whether a force has been applied to the cover glass CG layer 3110, which can be determined in response to a capacitance change due to deformation of the first CG layer 3110 with respect to the second CG layer 3115); and 
sensing circuitry configured to: receive the deflection signal from the sensor (fig.2-3-0061, 0070-touch I/O device 2012 receives information when the drive sense construct operates; the drive construct 3130 provides indicator a force has been applied to the CG layer, determined in response to a capacitance change due to deformation of the CG layer 3110 with respect to CG layer 3115))
select a force-deflection correlation from multiple force-deflection correlations; and 
output a force value for a determined amount of deflection based on the selected force-deflection correlation (para.0055, 0061,0070- the touch I/0 device 2012 may determine an amount of applied force and location of the applied force in response to capacitance change due to an amount of deformation of CG layer 3110 with respect to CG layer 3115).
Leung et al. does not expressly disclose select a force-deflection correlation from multiple force-deflection correlations; and output a force value for a determined amount of deflection based on the selected force-deflection correlation.
Zhang et al. discloses select a force-deflection correlation from multiple force-deflection correlations (fig.7- para.0060-0061, 0079-0083- a force value of the touch force by the amount of deformation is determined, and a force range, from the plurality of force ranges, into which the determined force value falls is determined (selected)); and output a force value for a determined amount of deflection based on the selected force-deflection correlation (para.0061, 0083- force value that falls within a predetermined force range (selected force level) is output to control the display panel 10).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Leung et al. by outputing the amount of force caused by the deformation (of Leung) by comparing it with predetermined force ranges and select the force level range into which the determined force due to deformation falls, as disclosed by Zhang et al., the motivation being so that the force level of the touch force can be accurately determined, and thus operations corresponding to different touch forces can be accurately performed (para.0010-Zhang).

As to Claim 22, Leung et al. in view of Zhang et al. disclose wherein: the electronic device further comprises: a display below the sensor (Leung-fig.3- LCD layer 3030; para.0058); and a conductive layer between the sensor and the display and electrically coupled to both the sensor and the display (Leung-fig.3- para.0059-LOCA layer 3025 disposed between drive-and-sense construct 3130 (4015, 4020) and LCD 3030; also sense layer 4020 of drive-and-sense construct 3130 is disposed between the LCD 3030 and drive layer 4015); and the conductive layer comprises an optically transparent material (Leung-fig.3- LOCA layer 3025; para.0059).  

As to Claim 23, Leung et al. in view of Zhang et al. disclose wherein the conductive layer comprises indium tin oxide (Leung-fig.3-5; para.0062 sense layer 4020 may be made of any suitable material including transparent conductive electrodes; ITO, silver nanowires; para.0086,0093).

As to Claim 26, Leung et al. in view of Zhang et al. disclose wherein the sensor comprises a capacitive sensor (Leung-para.0055, 0063,0070).



As to Claim 27, Leung et al. in view of Zhang et al. disclose wherein the  sensor comprises: a first electrode layer (Leung-figs.3-5-para.0065- drive layer 4015; para.0069- drive layer 4055); a second electrode layer (Leung-figs.3-5- para.0065-sense layer 4020; para.0069- sense layer 4060); and a dielectric substrate positioned between the first electrode layer and the second electrode layer (fig.3,5-para.0074, 0077,0080,0083,0087- compressible layer 3120)

As to Claim 28, Leung et al. in view of Zhang et al. disclose wherein: the first electrode layer comprises a first set of electrodes in a first layer (Leung-figs.3-5-para.0065- drive layer 4015 include an array of drive columns 4025; para.0069- drive layer 4055-include array of drive columns 4065; the second electrode layer comprises a second set of electrodes (Leung-figs.3-5- para.0065-sense layer 4020 include an array of rows 4035); para.0069- sense layer 4060 include an array of sensor rows 4075), wherein the first set of electrodes is positioned with respect to the second set of electrodes to form a set of capacitive sensors (Leung-figs.3-4-para.0063,0072- drive electrodes of layers 4015/4055 positioned with respect to sense electrodes of 4020,4060 respectively, perform capacitive sensing).

As to Claim 29, Leung et al. discloses An electronic device, comprising: 
a housing (fig.3- frame 3010; para.0058); 
a user input surface attached to the housing and defining an exterior surface of the electronic device (fig.3-CG layer 3110; para.0061- in response to touch on the first CG layer 3110); and 
a sensor below the user input surface and configured to produce a deflection signal corresponding to an amount of deformation resulting from a force applied to the user input surface by a user input (fig.3- para.0055, 0060-0061,0069-0070,0074-dual layer CG construct 3020 and drive sense construct 3130,  provides an indicator whether a force has been applied to the cover glass CG layer 3110, which can be determined in response to a capacitance change due to deformation of the first CG layer 3110 with respect to the second CG layer 3115); 
a display below the sensor (fig.3- LCD layer 3030; para.0058); 
a conductive layer below the display and electrically coupled to the display (fig.3-para.0058-0059-PSA layer 3035, other layers  BLU 3040),
sensing circuitry configured to: receive the deflection signal from the sensor (fig.2-3-0061, 0070-touch I/O device 2012 receives information when the drive sense construct operates; the drive construct 3130 provides indicator a force has been applied to the CG layer, determined in response to a capacitance change due to deformation of the CG layer 3110 with respect to CG layer 3115))
select a force-deflection correlation from multiple force-deflection correlations; and 
output a force value for a determined amount of deflection based on the selected force-deflection correlation (para.0055, 0061,0070- the touch I/0 device 2012 may determine an amount of applied force and location of the applied force in response to capacitance change due to an amount of deformation of CG layer 3110 with respect to CG layer 3115).
Leung et al. does not expressly disclose select a force-deflection correlation from multiple force-deflection correlations; and output a force value for a determined amount of deflection based on the selected force-deflection correlation.
Zhang et al. discloses select a force-deflection correlation from multiple force-deflection correlations (fig.7- para.0060-0061, 0079-0083- a force value of the touch force by the amount of deformation is determined, and a force range, from the plurality of force ranges, into which the determined force value falls is determined (selected)); and output a force value for a determined amount of deflection based on the selected force-deflection correlation (para.0061, 0083- force value that falls within a predetermined force range (selected force level) is output to control the display panel 10).
It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Leung et al. by outputting the amount of force caused by the deformation (of Leung) by comparing it with predetermined force ranges and select the force level range into which the determined force due to deformation falls, as disclosed by Zhang et al., the motivation being so that the force level of the touch force can be accurately determined, and thus operations corresponding to different touch forces can be accurately performed (para.0010-Zhang).

Claim(s) 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leung et al. (US 2014/0085253) in view of Zhang et al. (US 2017/0205937), further in view of Verweg (US 2010/0097344).
As to Claim 24, Leung et al. in view of Zhang et al. do not expressly disclose, but Verweg discloses:  wherein the display comprises: a front polarizer (fig.2b-polarizer 98); a display element below the front polarizer (fig.2b-LCD layer 96); and a back polarizer below the display element (fig.3-backlight 91 provides polarized light to back plate 92 {read as back polarizer}).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Leung et al. in view of Zhang et al., with the teachings Verweg, the motivation being to allow a user to view images shown in the display device through the capacitive sensor (para.0008-Verweg). 

As to Claim 25, Leung et al. in view of Zhang et al., as modified by Verweg, disclose wherein the conductive layer is adjacent to the front polarizer of the display (Verweg-fig.2b- optically transparent adhesive layer 74 and electrode layer 82 are adjacent to polarizer 98).



Claim(s) 30-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leung et al. (US 2014/0085253) in view of Zhang et al. (US 2017/0205937), further in view of Noguchi et al. (US 2016/0154501).
As to Claim 30, Leung et al. in view of Zhang et al. do not expressly disclose, but Noguchi et al. discloses: wherein the display comprises: a front polarizer (fig.9- polarizer 70; para.0104); a display element below the front polarizer (fig.9- LC layer 6 and array substrate 2; para.0099); and a back polarizer (fig.5, 9-polarizer 60-para.0101-0102), wherein the conductive layer is electrically coupled to the back polarizer (fig.9- backlight unit 81 (read as conductive layer)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Leung et al. in view of Zhang et al., with the teachings of Noguchi et al., the motivation being to provide polarization functions and illumination source for the display device (Noguchi-para.102,0106).

 As to Claim 31, Leung et al. in view of Zhang et al., as modified by Noguchi et al., disclose wherein the back polarizer comprises an insulating material (Noguchi-para.0102).

As to Claim 32, Leung et al. in view of Zhang et al., as modified by Noguchi et al., disclose wherein the back polarizer physically separates the conductive layer from the display element (Noguchi-fig.9- polarizer 60 disposed between the display element (LC 6, array substrate 2) and backlight unit 81) .  

As to Claim 33,  Leung et al. in view of Zhang et al., as modified by Noguchi et al., disclose wherein the display element comprises a thin film transistor layer (Noguchi-fig.5-6-para.0070-0072, 0078-TFT formed on substrate 21 of array substrate 2).  

Claim(s) 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leung et al. (US 2014/0085253) in view of Zhang et al. (US 2017/0205937), further in view of Noguchi et al. (US 2016/0154501), further in view of Meng et al. (US 2017/0090674).
As to Claim 34, Leung et al. in view of Zhang et al., as modified by Noguchi et al. do not expressly disclose, but Meng et al. discloses a conductive border below the conductive layer (fig.8-para.038-0040; protective film 68; fig.9-para.0041- conductive middle frame 90 below backlight module 60).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Leung et al. in view of Zhang et al., as modified by Noguchi et al., by implementing a conductive middle frame as disclosed by  Meng et al., the motivation to form a plurality of capacitance sensors with an upper conductive layer (of Leung) which may be configured to sense magnitudes and positions of touch gestures.

 As to Claim 35, Leung et al. in view of Zhang et al., as modified by Noguchi et al. and Meng et al., disclose wherein the conductive border reduces a contact resistance between the display element and the conductive layer, thereby reducing the noise signals produced by the display element (Meng-fig.8-9; para.0027-lower conductive electrode 72 positioned on upper surface of conductive layer 68 and below backlight unit 60, where layer 68 may also serve as lower conductive electrode 72, where the lower conductive electrode forms an electrical connection with ground wire of the backlight module 60; para.0030- Because the reflector is relative soft, the deformation transferred from the cover plate is a reduced bending deformation after passing through the soft upper diffuser, the lower diffuser, the light guide plate, the reflector, and the deformation can be ignored. Therefore, when a force is applied, a distance between the upper conductive electrode layer and the lower conductive electrode layer can be reduced differently according to different pressures; para. 0036,0041).

As to Claim 36, Leung et al. in view of Zhang et al., as modified by Noguchi et al. and Meng et al., do not expressly disclose wherein the conductive border reduces the sheet resistance of the conductive layer, thereby reducing the noise signals produced by the display element (Meng- para.0027-lower conductive electrode 72 positioned on upper surface of conductive layer 68 and below backlight unit 60, where layer 68 may also serve as lower conductive electrode 72, where the lower conductive electrode forms an electrical connection with ground wire of the backlight module 60; para.0030- Because the reflector is relative soft, the deformation transferred from the cover plate is a reduced bending deformation after passing through the soft upper diffuser, the lower diffuser, the light guide plate, the reflector, and the deformation can be ignored. Therefore, when a force is applied, a distance between the upper conductive electrode layer and the lower conductive electrode layer can be reduced differently according to different pressures; 0036,0041).

Claim(s) 37, 39-40, 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choong et al. (US 2015/0059486) in view of Bao et al. (US 2017/0031491).
As to Claim 37, A sensor component for an electronic device, comprising: 
a base (fig.11- elastic thin film 610); 4 24582962.1Attorney Docket No. P28581 USC1 
a plurality of deformable elements extending from the base (fig.11-deformable structures 615), the plurality of deformable elements, comprising: deformable material (fig.11- deformable structures may be formed of elastomer; para.0055); and 
a plurality of protrusions extending from base portions of the plurality of deformable elements (fig.11- plurality of protruding deformable structures 615); 
a plurality of sense elements extending from and at free ends of each of protrusion of the plurality of protrusions (fig.11-sub piezoresistive electrodes 621 formed on the surfaces of the deformable structures such that that sub piezoresistive electrodes 621 do not connect to one another; para.0100), 
wherein each sense element of the plurality of sense elements is partially embedded in each of the free ends of each of the protrusions of the plurality of protrusions.  
Choong et al. does not expressly disclose wherein each sense element of the plurality of sense elements is partially embedded in each of the free ends of each of the protrusions of the plurality of protrusions.  
Bao et al. discloses wherein each sense element of the plurality of sense elements is partially embedded in each of the free ends of each of the protrusions of the plurality of protrusions (fig.1A- resistive element 103-1, 103-2 partially embedded at the top of deformable structure 104-1, 104-2; deformable structure 104-4 include conductive material and resistive material within the structure; para.0049-0050,0054-0056,0058,0062,0069). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Choong et al. by partially embedding the piezoresitive electrodes (of Choong) on top of the deformable structures, as disclosed by Bao et al., the motivation being to provide resistive value when no force is applied and/or when a force is applied that is below a predetermined threshold resistance (para.0058-Bao).

As to Claim 39, Choong et al. in view of Bao et al. disclose wherein the sense elements are coated on the plurality of protrusions (Choong-para.0110; Bao-para.0048,0071).  

As to Claim 40, Choong et al. in view of Bao et al. disclose wherein the sense elements comprise a conductive material (Choong-para.0110; Bao-para.0049-0050- conductive material can be arranged on a top of the deformable structure). 

As to Claim 42, Choong et al. in view of Bao et al. disclose wherein the base portions of the plurality of deformable elements and the plurality of protrusions are a unitary component (fig.11- deformable structures 615 extend from elastic thin film 610 as a unitary component). 

Claim(s) 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choong et al. (US 2015/0059486) in view of Bao et al. (US 2017/0031491), further in view of Ogura et al. (US 9,752,940).
As to Claim 41, Choong et al. in view of Bao et al. do not expressly disclose wherein the sense elements comprise a dielectric material.
Ogura et al. discloses wherein the sense elements comprise a dielectric material (fig.2-col.5, lines 34-37- dielecric 31 disposed between electrode 20 and elastic protrusion 15 of electrode 10).
It would have been obvious to one of oridnay skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Choong et al. in view of Bao et al., by disposing a dielectric layer 31, as disclosed by Ogura et al., on the sensing element (piezoresistive electrode of Choong), the motivation being to provide improved control of linearity in the pressure sensing elements, thus high linearity is achieved (Ogura-col.3, lines 1-3, 20-22). 

Claim(s) 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choong et al. (US 2015/0059486) in view of Bao et al. (US 2017/0031491), further in view of Iida et al. (US 2013/0234734).
As to Claim 43, Choong et al. in view of Bao et al. do not expressly disclose, but Iida et at discloses least one additional protrusion of the plurality of protrusions that does not include any sense elements (fig.2-first structures 15 do not include any sense electrodes 12,13). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Choong et al. in view of Bao et al., with the teachings of Iida et al., the motivation being to provide space between the reference electrode and the substrate (i.e. common electrode and elastic thin film 610 of Choong) (para.0121-Iida).
Response to Arguments
Applicant’s arguments with respect to claim(s) 21,29,37 have been considered but are moot as new grounds of rejection are applied as necessitated by amendment.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISMERY MERCEDES/Primary Examiner, Art Unit 2627